NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance
                               with Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                    Submitted February 15, 2012*
                                      Decided April 23, 2012

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 11‐2482                                          Appeal from the United States
                                                     District Court for the Northern District
UNITED STATES OF AMERICA,                            of Illinois, Eastern Division.
          Plaintiff‐Appellee,
                                                     No. 06 CR 562
       v.
                                                     Charles R. Norgle, Sr.
SALEM FUAD ALJABRI,                                  Judge.
          Defendant‐Appellant.



                                          O R D E R

     On March 24, 2007, Salem Fuad Aljabri was convicted of a total of 25 counts of
money laundering, wire fraud, and structuring transactions to evade required reporting. 


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See  FED.  R.  APP.  P.
34(a)(2)(C). 
No. 11‐2482                                                                            Page 2

His sentence included a $2,400 special assessment.  On February 2, 2010, this court issued an
opinion vacating the five money‐laundering counts and remanding the matter for
resentencing on the remainder.  United States v. Aljabri, 363 F. App’x 403 (7th Cir. 2010). 
Pursuant to that remand, the district court held a sentencing hearing on June 17, 2011.  At
the hearing the district court imposed an oral sentence that included a special assessment of
$1,900.  However, the written judgment issued by the district court specified an assessment
of $2,400.  The oral sentence was the correct one—19 counts remained on remand, and 18
U.S.C. § 3013(a)(2)(A) requires an assessment of $100 for each conviction.  Rather than
asking the district court to correct the error via a motion under Rule 36 of the Federal Rules
of Criminal Procedure, Aljabri appealed to this court to resolve the discrepancy.

       We decline to do so.  When a district court has committed a clerical error and we
have jurisdiction through a properly filed appeal, we have the power to correct the problem
ourselves under Rule 36.  United States v. Bonner, 522 F.3d 804, 808‐09 (7th Cir. 2008). 
However, we generally prefer to vacate the flawed order and instruct the district court to fix
its own mistake.  Id.  We pursue that course here.

        The amended judgment is VACATED, and the case is REMANDED solely for the
district court to correct the above‐specified clerical error.